UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8302


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BELINDA RENEE BRYANT, a/k/a Renee,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:95-cr-00149-H-1; 5:05-cv-00075-H)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Belinda Renee Bryant, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Belinda    Renee    Bryant       appeals   the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.     We have reviewed the record and find no reversible

error.    Accordingly,    we   affirm    for    the    reasons   stated       by   the

district      court.           United        States      v.      Bryant,           Nos.

5:95-cr-00149-H-1;       5:05-cv-00075-H       (E.D.N.C.      Sept.    23,    2008).

We   dispense   with   oral    argument      because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2